RENDERED: AUGUST 14, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-000540-MR


DAVID FERRELL BYRD                                                   APPELLANT



               APPEAL FROM METCALFE CIRCUIT COURT
v.            HONORABLE MIKE MCKOWN, SPECIAL JUDGE
                       ACTION NO. 16-CI-00140



JOANNA BYRD
AND KENNETH A. MEREDITH, II                                           APPELLEES



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND MCNEILL,
JUDGES.

CLAYTON, CHIEF JUDGE: David Ferrell Byrd (“David”) appeals from the

Metcalfe Circuit Court’s findings of fact, conclusions of law, and judgment,

arguing that the trial court made certain mistakes as to its award of maintenance, its

property division, and its award of attorney’s fees.
             Upon review of the record and applicable law, we affirm.

                                  BACKGROUND

             David and Joanna Byrd (“Joanna”) were married in August of 1996,

and Joanna filed a petition for dissolution on October 4, 2016. At the time of the

filing of the petition for dissolution, Joanna was fifty years of age and listed her

occupation as homemaker, while David was fifty-nine years of age and employed

as a truck driver for Walmart. The trial court entered an interlocutory decree of

dissolution on February 18, 2019, which reserved all other issues including

determinations regarding maintenance and the division of marital property. After a

two-day hearing, the trial court entered findings of fact, conclusions of law, and

judgment on March 4, 2019 (the “Judgment”) addressing multiple issues, some of

which are described below. David filed a motion to alter, amend, or vacate certain

portions of the Judgment, which portions that are relevant to this appeal were

denied by the trial court. This appeal followed.

             a. Maintenance

             Pursuant to Joanna’s request for a maintenance award, the trial court

stated in the Judgment that it had considered all of the relevant factors contained in

Kentucky Revised Statute (KRS) 403.200 pertaining to such request. Further, the

trial court made numerous findings, including that Joanna lacked sufficient

property, together with marital property apportioned to her in the Judgment, to


                                          -2-
provide for her reasonable needs; that Joanna was unable to support herself

through reasonable employment based upon the standard of living maintained by

the parties during the marriage; and that the trial court had considered the financial

resources of Joanna as well as the marital property apportioned to her and her

ability to meet her needs independently.

                Specifically, the trial court found that Joanna was at that time not

gainfully employed, was fifty-two years of age, and had various health problems,

including heart problems, high blood pressure, vertigo, tremors, a racing heart, and

anxiety. Although the trial court imputed a monthly minimum wage income to

Joanna of $1,257.00, the trial court found Joanna’s reasonable living expenses to

be approximately $2,406.00 per month after subtracting the expenses the trial court

found to be excessive. Alternatively, the trial court noted that David had earned

approximately $83,000.00 in 2018, along with having $400.00 per month in rental

income. Additionally, the trial court stated that it had considered the twenty-three-

year duration of the marriage, the standard of living during the marriage, as well as

the “Craig-Ross” model for calculating maintenance. Based on all its findings, the

trial court awarded Joanna maintenance in the amount of $1,200.00 per month for a

period of eleven and a half years - at which time Joanna would be approximately

64 years of age - or until Joanna died, remarried, or entered into a cohabitation

relationship.


                                            -3-
             b. Marital Property Division

             Regarding the marital home, the trial court found that the parties had

acquired two tracts of real estate during the marriage located at 1535 Center Three

Springs Road (the “1535 Property”) totaling approximately seventy acres, and that

the equity in such property was marital and should be divided equally between the

parties. Under the Judgment, Joanna retained possession of the marital home -

with David paying seventy percent of the mortgage and Joanna paying thirty

percent - until David either purchased Joanna’s interest in the property or the

parties chose to list the property for sale. The court further found that the fair

market value of such property was $200,000.00 based on the value assigned by the

Property Valuation Administration (“PVA”).

             The trial court further found that David was vested in a 401k plan

through Walmart (the “401k”) that was entirely marital in nature. The court

instructed that Joanna’s counsel obtain a qualified domestic relations order

acceptable to the trustee of the 401k to present to the court for an equal division of

the value of the 401k as of October 4, 2018, a date that was two years after the

filing of the petition for dissolution and not the date of the divorce decree.

             Finally, the trial court found that David had sold thirteen hogs that had

been acquired during the marriage and which the court found to be marital

property. The trial court assigned a value of $500.00 per hog, for a total value of


                                          -4-
$6,500.00, and ordered David to pay Joanna half of that amount, or $3,250.00.

Overall, including her percentage of the marital interest in the marital home,

Joanna received approximately $55,318.12 in cash under the Judgment for her half

of the value of the parties’ marital assets.

             c. Attorney’s Fees

             The trial court found that Joanna owed her attorney $20,075.75 in

unpaid attorney’s fees and that David owed his attorney $10,122.50 in unpaid

attorney’s fees. The trial court further found that, given the financial resources of

the parties and considering the relevant factors of KRS 403.220, David should pay

$6,138.14 of Joanna’s attorney’s fees.

             Other facts will be discussed as they relate to particular arguments

raised in this appeal.

                                        ISSUES

             On appeal, David argues that the trial court erred: 1) in awarding

maintenance to Joanna; 2) in its division of certain marital property, including its

determination of the valuation date of the 401k, its valuation of the 1535 Property,

and its decision requiring David to pay half of the value of the hogs; and 3) in

requiring David to pay a portion of Joanna’s attorney’s fees.




                                           -5-
                                     ANALYSIS

             As a preliminary matter, David’s appellate brief deviates significantly

from the format mandated by Kentucky Rule of Civil Procedure (CR) 76.12. First,

David’s brief does not comply with CR 76.12(4)(c)(iv), which requires:

             [a] “STATEMENT OF THE CASE” consisting of a
             chronological summary of the facts and procedural
             events necessary to an understanding of the issues
             presented by the appeal, with ample references to the
             specific pages of the record . . . supporting each of the
             statements narrated in the summary.

(Emphasis added.) David’s “Statement of the Case” does not contain a single

“reference[] to the specific pages of the record . . . supporting each of the

statements narrated in the summary.” Moreover, parts of David’s arguments

appear to be contained in his Statement of the Case.

             Second, David has also failed to comply with CR 76.12(4)(c)(v), a

failure that is particularly problematic. CR 76.12(4)(c)(v) requires that a brief

contain:

             An “ARGUMENT” . . . which shall contain at the
             beginning of the argument a statement with reference to
             the record showing whether the issue was properly
             preserved for review and, if so, in what manner.

(Emphasis added.) David’s brief has no statement of preservation of the issues he

raises on appeal. CR 76.12(4)(c)(v). “It goes without saying that errors to be

considered for appellate review must be precisely preserved and identified in the


                                          -6-
lower court.” Skaggs v. Assad, By and Through Assad, 712 S.W.2d 947, 950 (Ky.

1986) (citations omitted). Further, “[i]t is not the function or responsibility of this

court to scour the record on appeal to ensure that an issue has been preserved.”

Koester v. Koester, 569 S.W.3d 412, 415 (Ky. App. 2019) (citation omitted).

              An appellant’s compliance with CR 76.12:

              permits a meaningful and efficient review by directing
              the reviewing court to the most important aspects of the
              appeal: what facts are important and where they can be
              found in the record; what legal reasoning supports the
              argument and where it can be found in jurisprudence; and
              where in the record the preceding court had an
              opportunity to correct its own error before the reviewing
              court considers the error itself.

Hallis v. Hallis, 328 S.W.3d 694, 696-97 (Ky. App. 2010).

              Our options when an appellate advocate fails to abide by the rules are:

“(1) to ignore the deficiency and proceed with the review; (2) to strike the brief or

its offending portions . . . ; or (3) to review the issues raised in the brief for

manifest injustice only[.] Id. at 696 (citations omitted). In this case, the

shortcomings in David’s brief do not warrant striking his brief or reviewing the

appeal solely for manifest injustice. Although we have elected not to impose the

more severe options permitted under Hallis and CR 76.12, we advise counsel our

decision may not be so lenient upon the occurrence of subsequent violations of this

Court’s procedural rules.




                                            -7-
              a. Maintenance

              David first argues that the trial court erred in its award of maintenance

to Joanna. The Kentucky Supreme Court has stated that “the award of

maintenance comes within the sound discretion of the trial court[.]” Powell v.

Powell, 107 S.W.3d 222, 224 (Ky. 2003) (citations omitted). Such discretion

extends to the amount and duration of maintenance as well. Weldon v. Weldon,

957 S.W.2d 283, 285 (Ky. App. 1997).

              To reverse the trial court, “a reviewing court must find either that the

findings of fact are clearly erroneous or that the trial court has abused its

discretion.” Perrine v. Christine, 833 S.W.2d 825, 826 (Ky. 1992). A trial court’s

finding of fact “is not clearly erroneous if it is supported by substantial evidence.”

Hunter v. Hunter, 127 S.W.3d 656, 659 (Ky. App. 2003) (citations omitted).

Substantial evidence “is evidence, when taken alone or in light of all the evidence,

which has sufficient probative value to induce conviction in the mind of a

reasonable person.” Id. (citations omitted). An abuse of discretion concerns

“whether the trial judge’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999) (citations omitted).

              A court’s award of maintenance is governed by KRS 403.200, which

states, in part, that:


                                           -8-
             (1) . . . the court may grant a maintenance order for either
             spouse only if it finds that the spouse seeking
             maintenance:

                     (a) Lacks sufficient property, including marital
                     property apportioned to him, to provide for his
                     reasonable needs; and

                     (b) Is unable to support himself through
                     appropriate employment[.]

After the foregoing initial determinations have been made, various factors are to be

considered by the trial court in setting the amount and duration of such

maintenance, including: the financial resources of the party seeking maintenance

and his or her ability to meet his or her needs independently; the time necessary to

become sufficiently educated or trained to find appropriate employment; the

standard of living established during the marriage; the duration of the marriage; the

age and the physical and emotional condition of the spouse seeking maintenance;

and the ability of the spouse from whom maintenance is sought to meet his or her

needs while meeting those of the spouse seeking maintenance. KRS

403.200(2)(a)-(f).

             As to the first requirement under KRS 403.200(1)(a) regarding

whether Joanna had sufficient property to provide for her reasonable needs, David

argues on appeal that Joanna received half of the marital property and could

therefore provide for her reasonable needs without maintenance payments from

David. As previously discussed, Joanna received half of the equity in the 1535

                                          -9-
Property, totaling $37,841.29. Moreover, Joanna received half of the equity in the

parties’ rental property, totaling $12,003.55. Joanna was further awarded, among

other amounts, half of a tax refund, an unclaimed property amount, and half the

value of the hogs, which totaled approximately $5,400.00. Joanna also received

approximately $55,718.82 from her half of the 401k.

             While David argues that the foregoing amount is sufficient to provide

for Joanna’s reasonable needs, David overlooks the fact that Joanna would have to

rent or purchase a residence, as the Judgment awarded to David the 1535 Property.

Moreover, although Joanna was awarded half of the 401k, she was only fifty-two

years of age at the time of the trial court’s order, and therefore would presumably

incur early withdrawal penalties. Finally, after subtracting out the expenses found

by the trial court to be unreasonable, the trial court found Joanna’s reasonable

monthly expenses to be approximately $2,406.00 per month. Together with

Joanna’s imputed income of $1,257.00 per month, David’s maintenance payments

of $1,200.00 per month would put Joanna’s monthly income at $2,457.00, or just

enough to meet her monthly expenses. Therefore, we do not believe that the trial

court abused its discretion in determining that Joanna did not possess sufficient

property overall to provide for her reasonable needs without the aid of David’s

maintenance payments.




                                        -10-
             As to the second requirement under KRS 403.200(1)(b), David argues

that there was no proof in the record that Joanna was not able to return to gainful

employment or that her medical condition precluded her from returning to gainful

employment. However, the evidence of record indicated that Joanna was not

employed and had not been employed for the five years prior to the filing of the

petition for dissolution. Further, Joanna listed her medical conditions as heart

failure, high blood pressure, Meniere’s disease, body tremors, and anxiety, and she

introduced at trial a list of six daily prescription medications that she took for such

medical conditions. Additionally, Joanna testified that her medical conditions

precluded her from returning to gainful employment. The Kentucky Supreme

Court has stated that “‘in situations where the marriage was long term, the

dependent spouse is near retirement age, the discrepancy in incomes is great, or the

prospects for self-sufficiency appears dismal,’ our courts have . . . awarded

maintenance for a longer period or in greater amounts.” Powell, 107 S.W.3d at

224 (quoting Clark v. Clark, 782 S.W.2d 56, 61 (Ky. App. 1990)). Based on the

foregoing, therefore, we cannot say that the trial court clearly erred in its

determination that Joanna was unable to support herself through appropriate

employment or that the trial court abused its discretion in awarding Joanna

maintenance.




                                          -11-
             With regard to the amount of maintenance ordered by the trial court,

David argues that he is unable to pay such amount while meeting his own needs.

The trial court’s finding that David had sufficient financial means to pay

maintenance to Joanna, however, was based on evidence that he had earned in

excess of $83,000.00 in 2018 and had rental income of $400.00 per month. Such

evidence included W-2 wage statements as well as tax returns. Further, the trial

court clearly considered David’s ability to meet his own reasonable needs, going

through each of David’s claimed monthly expenses and finding a number of them

to be unreasonable. The Judgment reflected that the trial court considered all of

the factors contained in KRS 403.200(2) to determine the appropriate amount of

maintenance, including the fact that the parties had a twenty-three-year marriage,

Joanna’s age and her ability to gain full-time employment through appropriate

training or education, and the standard of living maintained during the parties’

marriage.

             As to the duration of the trial court’s award of maintenance, David

argues that he had been planning to retire because of his age, health, and the stress

of his employment. David argues that the court’s award of maintenance to Joanna

would require David to continue working until he was almost seventy-three years

of age, and that he should not have to work eight years past the normal retirement

age of sixty-five.


                                         -12-
             In support of his argument, David cites Weldon, supra. We do not

believe, however, that the facts of Weldon are applicable to the case before us. The

facts in Weldon concerned a party receiving maintenance past the age of sixty-five,

not a party paying maintenance past the age of sixty-five. 957 S.W.2d at 284-85.

Additionally, in Weldon, the maintenance award ordered by the trial court was

open-ended and ceased only upon the death or remarriage of the party receiving the

maintenance payments. Id. at 284. In this case, given the large and continuing

discrepancy between the parties’ income and the length of their marriage, as well

as the fact that Joanna would be nearing the age of sixty-five when the

maintenance payments would cease, the duration of the trial court’s maintenance

award is neither clearly erroneous nor an abuse of discretion. Should David later

encounter a changed circumstance that would make the award unconscionable,

relief is available to him through KRS 403.250.

             David further argues that the trial court did not account for David’s

financial support of Joanna since the beginning of the divorce proceedings in 2016,

as well as throughout their separation. David cites us to no authority stating that

one spouse’s support of the other spouse through temporary maintenance and

mortgage payments throughout divorce proceedings requires a reduction in the

duration or amount of the payment of permanent maintenance to such spouse.




                                        -13-
             Finally, David argues that the trial court erred when it considered the

Craig-Ross formula in calculating the amount of maintenance. We find no merit to

this argument, as David cites us to no relevant or applicable case law that prohibits

a trial court from considering various formulas when attempting to calculate a

maintenance award. Rather, the cases cited by David either deal with the

calculation of child support – not maintenance – or further bolster the

“undisputable” idea that “trial courts have wide discretion in determining the

amount of maintenance and that no particular formula has ever been held as the

method for establishing maintenance.” Age v. Age, 340 S.W.3d 88, 95 (Ky. App.

2011). The fact that the trial court, in exercising its wide discretion, looked to

certain appropriate mechanisms for the determination of a maintenance amount

was not an abuse of its discretion.

             b. Marital Property Valuation and Division

             David next argues that the trial court erred when it equally divided the

401k and used a valuation date that was two years after the filing of the petition for

dissolution, that the trial court incorrectly valued the 1535 Property, and that the

trial court erred in its decision regarding the division of the hogs. Under KRS

403.190(2), “marital property” is defined as “all property acquired by either spouse

subsequent to the marriage[,]” subject to certain exceptions. After the

determination of which property is marital, KRS 403.190(1) directs a trial court to


                                         -14-
divide such marital property in “just proportions[.]” The statute does not require

an equal division of property. Lawson v. Lawson, 228 S.W.3d 18, 21 (Ky. App.

2007). However, the statute does set out several relevant factors to consider in

dividing marital property, including:

             (a) Contribution of each spouse to acquisition of the
             marital property, including contribution of a spouse as
             homemaker;

             (b) Value of the property set apart to each spouse;

             (c) Duration of the marriage; and

             (d) Economic circumstances of each spouse when the
             division of property is to become effective[.]

Again, a trial court has wide discretion in dividing marital property pursuant to

KRS 403.190, and in the absence of an abuse of discretion, such determination

should not be set aside. Wilder v. Wilder, 294 S.W.3d 449, 452 (Ky. App. 2009).

             David argues that there should not be an equal division of the 401k, as

he argues that Joanna chose not to work during the parties’ marriage. In the

alternative, David argues that the trial court used the wrong valuation date for the

401k. However, we agree with Joanna that, because these arguments were not

presented to the trial court in David’s motion to alter, amend, or vacate, we cannot

address them on appeal. Indeed, “a party may not raise an issue for the first time

on appeal.” Sunrise Children’s Services, Inc. v. Kentucky Unemployment

Insurance Commission, 515 S.W.3d 186, 192 (Ky. App. 2016) (citation omitted).

                                         -15-
             David next argues that the trial court erred in relying on the PVA

value for the 1535 Property. However, David presented no expert testimony at the

hearing regarding the value of the 1535 Property, no appraisal of the 1535

Property, or any other evidence regarding the property’s value. As stated in Turley

v. Turley, 562 S.W.2d 665, 667 (Ky. App. 1978), “[c]ertainly, we cannot say that

the value assigned was excessive when the complaining party offered no evidence

respecting the principal asset owned by the parties.” Therefore, the trial court’s

conclusion that the home was worth $200,000.00 was not clearly erroneous.

             Finally, David makes a cursory argument regarding the equalization

payment that the trial court required him to make to Joanna regarding the sale of

the hogs. His argument is essentially that his testimony concerning the matter was

more credible than was Joanna’s testimony. The trial court, however, was in the

best position to assess the credibility of the witnesses “because judging the

credibility of witnesses . . . is a task[] within the exclusive province of the trial

court.” Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (citation omitted). We

cannot say that the trial court’s conclusion was clearly erroneous or that the trial

court abused its discretion.

             c. Attorney’s Fees

             David argues that the trial court erred in requiring David to pay

$6,138.14 of Joanna’s $20,075.75 in outstanding attorney’s fees. Under Kentucky


                                           -16-
law, an award of attorney’s fees is reviewed by this Court using an abuse of

discretion standard. Allison v. Allison, 246 S.W.3d 898, 909 (Ky. App. 2008). The

relevant statute, KRS 403.220, states that “[t]he court from time to time after

considering the financial resources of both parties may order a party to pay a

reasonable amount for the cost to the other party of maintaining or defending any

proceeding under this chapter and for attorney’s fees[.]” The Kentucky Supreme

Court has explained that:

             [t]he purpose of the fee-shifting statute . . . is simply to
             ensure the fairness of domestic relations proceedings: to
             prevent one party to a divorce action from controlling the
             outcome solely because he or she is in a position of
             financial superiority, and to equalize the status of the
             parties to a dissolution proceeding . . . in an effort to
             eliminate the inequities resulting from the termination of
             the relationship.

Rumpel v. Rumpel, 438 S.W.3d 354, 363 (Ky. 2014) (citations and quotations

omitted).

             In this case, the court stated in the Judgment that it had considered the

disparity in the financial resources between the parties in its decision as well as the

other relevant factors in KRS 403.220. As previously discussed, David had earned

$83,000.00 in 2018, along with rental income, while Joanna was unemployed. We

do not believe that the trial court abused its discretion in its award of attorney’s

fees to Joanna.




                                          -17-
                                   CONCLUSION

               For the foregoing reasons, the Judgment of the Metcalfe Circuit Court

is affirmed.



               ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEES:

 Ronald D. Mather                          Kenneth A. Meredith, II
 Hodgenville, Kentucky                     Bowling Green, Kentucky




                                         -18-